            Case 2:20-mj-00643-DJA Document 1 Filed 08/13/20 Page 1 of 1



 1                             UNITED STATES I)ISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3    IN THE MATTER OF APPLICATION OF
      THE l「 NITED STATES OF AMERICA FOR                      Casc No.2:20‑mJ‑00643‑DJA
 4    A SEARCH AND SEIZURE WARRANT FOR
                                                              ORDER TO UNSEAL
 5    THE PERSON OF JUAN LUIS SOSA
      TAMAYO,WHO RESIDES AT THE SAME
 6   ADDRESSIA‐ 2)
 7

 8
           Based upon the Motion of the Govemment, and good cause appeartng, the Court orders
 9
     that the above captioned matters and   al7   documents filed therein are unsealed.
10

11
          13th
     This̲̲̲̲̲̲day OfAugust,2020.
12
                                       ITISSO ORDERED:
13

14                                     THE HONORABLE DANIELJ.ALBERGTS
                                       「 NITED STATES MAGISTRATE JUDGE
                                       ■
15

16

17

18

19

20

21




                                                        4
